Citation Nr: 1131379	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  05-36 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


REMAND

The Veteran had active military service from December 1952 to November 1956.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By way of a March 2010 Memorandum Decision, and April 2010 judgment, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded an August 2007 decision by the Board that had denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  An August 2010 Board decision remanded the claims for further development consistent with the Court's April 2010 judgment.  During the pendency of this appeal, after the Board's August 2010 remand, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss.  Because this decision is considered a full grant of the benefit sought on appeal, the issue of service connection for hearing loss is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Regarding the remaining issue of service connection for tinnitus, regrettably, the Board finds that an additional remand is necessary.  In this case, the Veteran was afforded a VA audiological examination in October 2010.  The VA examiner was asked to address whether tinnitus was as likely as not associated with the Veteran's hearing loss.  She responded that the etiology of the Veteran's tinnitus could not be determined on the basis of the available information without resorting to speculation.  However, the VA examiner also expressed her belief that the Veteran's tinnitus was less likely caused by or a result of his in-service acoustic trauma.  She explained that the Veteran was not even sure that the sounds he experienced as ringing were in fact in his ears.  Stated another way, the VA audiologist noted that with the extremely intermittent nature of these sounds, the Veteran could not be sure where the sound originated from.  She also explained that none of the lay statements submitted, nor the Veteran's self-statement, described this ringing sound in detail, and that the Veteran's case history taken at the time of the examination did not make mention of this ringing.  

The Board finds the October 2010 VA examiner's opinion inadequate for rating purposes, see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), because her conclusion that the Veteran's tinnitus was less likely caused by or a result of his in-service acoustic trauma was not supported by an adequate rationale.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two--"[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Specifically, the rationale supporting her conclusion appears to address the question of whether the Veteran in fact suffers from tinnitus at all, as opposed to being an explanation of the VA examiner's conclusion that the Veteran's tinnitus was less likely caused by or a result of his in-service acoustic trauma.  (On the one hand, her explanation seemed to suggest that the Veteran may not in fact have tinnitus, but her conclusion regarding the likelihood that tinnitus was traceable to military service suggested that he does indeed experience tinnitus.)  

Given the VA examiner's responses, the Board finds that a VA ear, nose and throat examination should be obtained to determine whether the Veteran in fact suffers from tinnitus, and if so, whether his tinnitus is a component of, or arises from, his service-connected bilateral sensorineural hearing loss and whether any tinnitus is traceable directly to military service.  A clear, complete rationale should be provided.  If the VA examiner is unable to provide an opinion without resorting to speculation, the VA examiner should explain why an opinion was not possible without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In determining whether the Veteran currently suffers from tinnitus, the VA examiner should consider the Veteran's statement made at his August 2004 VA examination where he reported hearing a phone ringing at times (less than once a week for one to two rings), and also stated that he did not notice any head noise at the time of the examination while seated in the test suite.  The VA examiner should also consider the information obtained at the October 2010 VA audiological examination where the Veteran reported that his last episode of tinnitus was nine months earlier, and noted that he was not even sure that the sounds he experienced as ringing were in fact in his ears, and noted that he could not be sure where the sounds he heard originated from-i.e., he could not distinguish whether the sounds he heard were exterior sounds (as opposed to emanating from his head/ear).  It was noted that once in a great while he heard a ringing sound, like a telephone, but only once or twice a year.  Finally, the VA examiner should consider the Veteran's statement made at his April 2007 Board hearing where he noted that his tinnitus was consistent (as opposed to intermittent). 

The VA examiner should provide an opinion regarding the medical probability that the Veteran's tinnitus is attributable to his military service.  In forming this opinion, the VA examiner should consider all statements of record regarding the date of onset of the Veteran's tinnitus, as well as conducting a thorough interview with the Veteran and questioning him regarding the date of onset of his tinnitus.  Specifically, the Veteran's April 2007 statement made at his Board hearing where he stated that he first noticed ringing/humming/buzzing in his ears during his time on active duty should be taken into account.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA ear, nose and throat examination, conducted by an examiner with appropriate expertise to determine if the Veteran currently suffers from tinnitus (taking into consideration information obtained at the August 2004 and October 2010 VA audiological examinations) and if so, the physician should provide a nexus opinion regarding the medical probability that any current tinnitus (if diagnosed) is a component of/or arises from his service-connected bilateral sensorineural hearing loss.  The VA ENT examiner should also determine whether the Veteran's tinnitus is at least as likely as not attributable to his period of active military service, taking into consideration the Veteran's statement that he first noticed ringing in his ears while on active duty.  See April 2007 Board hearing testimony.  A complete history should be taken, and all relevant evidence of record should be addressed in the opinion.
 
The examiner should explain why he/she arrived at the conclusions reached in this case, referring to evidence or statements of record and medical principles that specifically support the examiner's ultimate opinion as to a diagnosis of tinnitus and onset of tinnitus.  If the examiner concludes that the likelihood of a relationship to service is less than 50 percent, an explanation should be provided of why the lay statement regarding onset and the evidence of in-service exposure to noise do not provide sufficient proof of a relationship between current disability and the Veteran's period of military service.

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.

The agency of original jurisdiction (AOJ) should make sure that the medical report complies with this remand and the questions presented in the request, especially with respect to detailing and explaining any connection to service.  If any report is insufficient, it should be returned to the examiner/reviewer for necessary corrective action, as appropriate.

2.  After undertaking any other development deemed appropriate, the AOJ should consider the issue on appeal in light of all information or evidence received.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

